UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PHILLIP G. YATES,

                                  Plaintiff,                  9:17-CV-1227
                                                              (LEK/ML)
           v.

DOREEN SMITH,

                                  Defendant.


APPEARANCES:

MICHAEL YATES,
seeking substitution on behalf
of PHILLIP G. YATES,
deceased Plaintiff, pro se

HON. LETITIA JAMES                                     HELENA LYNCH, Esq.
Attorney General of the State of New York              Assistant Attorney General
Counsel for the Defendant
The Capitol
Albany, NY 12224

MIROSLAV LOVRIC
United States Magistrate Judge

                                   DECISION AND ORDER

I.    INTRODUCTION

      On August 24, 2017, pro se plaintiff Phillip G. Yates ("Plaintiff") commenced this

action pursuant to 42 U.S.C. § 1983 seeking damages for violations of his constitutional

rights. Dkt. No. 1. On April 14, 2019, pursuant to Rule 25 of the Federal Rules of Civil

Procedure ("Fed. R. Civ. P."), Defendant filed a Suggestion of Death stating that Plaintiff died

on March 30, 2019. Dkt. No. 57. On July 30, 2019, Defendant filed a motion to dismiss the

action pursuant to Rule 25(a)(1). Dkt. No. 61. In a Decision and Order f iled on August 14,
2019 (the "August Order"), the Court denied Defendant's motion to dismiss, without

prejudice. Dkt. No. 62. Defendant was directed to serve Plaintiff’s successors or

representatives with the Suggestion of Death (Dkt. No. 57) or state why Defendant could not

have identified Plaintiff’s successors or representatives by the date Defendant filed the

Suggestion of Death.1 Id.

      Presently before the Court is a motion by Plaintiff's brother, Michael E. Yates, to be

substituted as plaintiff in place of the deceased. Dkt. No. 63. Defendant opposes the

motion. Dkt. No. 64.

II.   DISCUSSION

      Pursuant to Rule 25(a)(1), substitution of the parties in a civil action may be allowed

upon the death of a named party:

             If a party dies and the claim is not extinguished, the court may
             order substitution of the proper party. The motion for
             substitution must be made by a party or by the decedent's
             successors or representative. If the motion for substitution is
             not made within 90 days after service of a statement noting the
             death, the action by or against the decedent must be
             dismissed.

      The Second Circuit has held that a claim survives the injured party's death "if

applicable state law creates a right of survival." Barrett v. United States, 689 F.2d 324, 331

(2d Cir. 1982) (citation omitted) (holding that a cause of action under 42 U.S.C. § 1983

survived the injured party's death (citing N.Y. E.P.T.L. § 11-3.2(b) (McKinney 1982) ).

      In this case, based upon the August Order, Mr. Yates' motion is timely. See Dkt. No.

62. Moreover, Defendant does not oppose the motion on this ground. Rather, Defendant



      1
             Defendant has not responded to the August Order.

                                                  2
argues that the movant has not presented, "proper proof that he is Plaintiff's successor or

representative[.]" Dkt. No. 64 at 6.

        A "proper party" is either, "the successor of the deceased or the representative of his

estate." Graham v. Henderson, 224 F.R.D. 59, 64 (N.D.N.Y. 2004). For the purposes of

substitution, a representative is determined by the forum state's law. New York defines a

representative as "a person who has received letters to administer the estate of a decedent .

. . [and] is usually either the appointed administrator or executor of the decedent's estate. Id.

A successor is considered a proper party under Rule 25 if that person is a distributee of

the decedent's estate. See Hardy v. Kaszycki & Sons Contractors, Inc., 842 F. Supp. 713,

716-17 (S.D.N.Y. 1993) (holding that decedent's wife was the primary distributee of the

estate under the New York intestate distribution laws and that she was, therefore, the proper

party to be substituted in the action); Gronowicz v. Leonard, 109 F.R.D. 624, 626 (S.D.N.Y.

1986) (holding that "[a] distributee of an estate is a 'proper party' under Rule 25(a) if the

estate of the deceased has been distributed at the tim e the motion for substitution has been

made" (citations omitted) ).

        Here, Mr. Yates has not demonstrated that he is either the successor of the deceased

Plaintiff or the representative of his estate. Therefore, the Court advises Mr. Yates that, if he

wishes to pursue this action, he must provide this Court with evidence that Plaintiff's estate

has been distributed and he is the distributee of that estate or that he has been designated

under New York law as the legal representative of Plaintiff's estate.2

        2
                Mr. Yates submitted a timely request for substitution but failed to provide information that
demonstrates that he is a proper party to the action. It is, therefore, appropriate to grant him an extension of the
ninety-day period to allow him to provide the information outlined in this Decision and Order. See Billups v.
West, No. 95 CIV. 1146, 1998 WL 341939, *2 (S.D.N.Y. June 26, 1998) (granting an extension of ninety days
                                                                                                        (continued...)

                                                          3
          In addition to demonstrating that he is a proper party, in order to proceed pro

se, Mr. Yates must provide this Court with evidence that he is the primary distributee of his

brother's estate and does not represent the interest of any beneficiaries or creditors whom

the outcome of this lawsuit might impact. See Iannaccone v. Law, 142 F.3d 553, 560 (2d Cir.

1998) (allowing the plaintiff to proceed pro se on the claims for which the estate and its

creditors had no right or interest). Absent such a showing, Mr. Yates must obtain counsel in

order to represent the interests of the estate. See Pridgen v. Andresen, 113 F.3d 391, 393

(2d Cir. 1997) ("hold[ing] that an administrix or executrix of an estate may not proceed pro se

when the estate has beneficiaries or creditors other than the litigant"); Billups, 1998 WL

341939, at *2 (holding that, if decedent's mother "submits evidence of, and wishes to

proceed as, the representative of Billups' estate, she must retain counsel to represent the

estate").

          WHEREFORE, it is hereby

          ORDERED that Michael Yates' motion for substitution (Dkt. No. 63) is DENIED

without prejudice to renew within ninety days of the date of the within Order; and it is

further

          ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Defendant and Michael Yates in accordance with the Local Rules. The Clerk of the Court

shall also send Mr. Yates a copy of this District's Pro Se Manual and this District's Local

Rules.



          2
         (...continued)
from the date of the court's order to allow the movant to provide evidence that she was either the successor or
representative of the deceased under Rule 25).

                                                        4
IT IS SO ORDERED.

Date: September 19, 2019




                           5
